Order entered June 23, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00772-CV

IN RE ANGELA MILITELLO, F/K/A ANGELA LEIGH SIMPSON STARRETT, Relator
           Original Proceeding from the 298th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-10-06211

                                             ORDER
       Before the Court is the relator’s petition for writ of mandamus. The petition states that it

is unopposed by real party in interest, Wells Fargo Bank, N.A. The Court requests that real party

in interest and respondent file their responses to this petition, if any, on or before July 14, 2015.

The Court DIRECTS the clerk to provide copies of this order to all parties and the trial judge,

the Honorable Emily G. Tobolowsky, presiding judge of the 298th Judicial District Court of

Dallas County, Texas.


                                                       /s/    DAVID EVANS
                                                              JUSTICE